Holmes, J.
The fence which the plaintiff struck was a permanent visible structure, and under our decisions did not constitute one of those unusual dangers to which an employee who has not taken the risk of them with actual knowledge of their existence has a right to assume that he will not be exposed by entering an employment. It was not near enough to the track for that. It was three feet and nine and one half inches from the nearest rail. In Lovejoy v. Boston & Lowell Railroad, 125 Mass. 79, the obstruction was a little nearer the track, and the plaintiff had no actual knowledge of it. If opportunity to observe the danger be material, the plaintiff had had chance enough to do so. Bell v. New York, New Haven, & Hartford Railroad, 168 Mass. 443, and cases cited. Exceptions overruled.